Consent of Independent Registered Public Accounting Firm We consentto the referenceto our firm under the caption "Independent RegisteredPublic Accounting Firm" in the Statement of AdditionalInformationand to the use of our reports: (1) dated April 28, 2014, with respect to the statutory-basisfinancial statements and schedules of Western Reserve Life Assurance Co. of Ohio and (2) dated April 28, 2014, with respect to the financialstatementsof the subaccountsof the WRL Series Life Account, included in Post-Effective AmendmentNo.2 to the Registration Statement (Form N-6, No. 333-157211) and related Prospectus of WRL Associate Freedom Elite Builder. /s/Ernst & Young LLP Des Moines, lA April 28, 2014
